Concurring Opinion by
Mr. Justice Boberts :
I concur in the granting of a new trial on the ground that the trial court incorrectly refused to permit appellant’s expert to testify.
I also agree that the trial court properly exercised its discretion in allowing appellant to amend his complaint. The reason for my conclusion that the amendment was proper can be stated simply and without embellishment. The facts alleged in appellant’s initial complaint plainly give rise to a section 402A claim. Eestatement (Second) of Torts § 402A (1966).
However, I cannot join parts II and III of the majority’s opinion. There, the majority considers questions that are unnecessary for the present disposition of this appeal. Manifestly, this Court’s grant of a new trial makes consideration of those questions premature. The resolution of those questions, if indeed they arise, is better left for another day.
Mr. Justice Manberino joins in this concurring opinion.